UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-02796) Exact name of registrant as specified in charter:	Putnam High Yield Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2016 Date of reporting period:	September 1, 2015 — February 29, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam High Yield Trust Semiannual report 2 | 29 | 16 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Financial statements 17 Consider these risks before investing: Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. Lower-rated bonds may offer higher yields in return for more risk. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Since the start of the year, stock markets around the world have experienced heightened volatility in response to a challenging investment environment. Many factors have fueled the market swings, including record low oil prices, fears of a global recession, China’s continued economic slowdown, and divergent monetary policies from central banks. Recently, within fixed-income markets, investors have generally sought traditional “safe havens” of higher-quality bonds. In the United States, economic growth is positive, but remains tepid compared with past recoveries. Unemployment continues to fall, consumer spending is showing strength, and the housing market has been recovering. Moreover, the Federal Reserve has stated that its pace of interest-rate increases will be “gradual.” Although today’s conditions may seem challenging, Putnam’s portfolio managers are positioned to maneuver in all types of markets with active investment strategies and support from a team of global equity research analysts. The interview on the following pages provides an overview of your fund’s performance for the reporting period ended February 29, 2016, as well as an outlook for the coming months. In today’s market environment, it may be helpful for you to consult your financial advisor to ensure that your portfolio is aligned with your investment goals, time horizon, and risk tolerance. As always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The fund’s benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. † Returns for the six-month period are not annualized, but cumulative. 4 High Yield Trust Interview with your fund’s portfolio manager Paul, what was the market environment like for high - yield bonds during the six months ended February29, 2016? It was a challenging period overall. As the period began, high-yield bond prices came under heavy pressure amid uncertainty about global economic growth emanating from China, along with accumulating company- and sector-specific issues. The high-yield market then bounced back in October alongside equities, as the Chinese government announced additional stimulus measures, U.S. corporate earnings came in better than expected, and demand for riskier assets improved. The asset class resumed its downward slide in November and December, however, hampered by declining oil prices, which fell to levels not seen since 2004. Oil prices continued to fall in January, reaching $29.69 per barrel on January20. This factor, along with increasing concern about a collapse in commodity prices generally, combined with China’s decision to devalue its currency, weighed on high-yield performance as the new year began. High-yield credit spreads, or the yield advantage high-yield bonds offered over comparable-maturity U.S. Treasuries, rose sharply, as risk aversion permeated the market beyond the already punished energy and metals/mining sectors. The market’s tone changed later in the month, however, aided by a rally in oil prices, prospects for additional stimulus by This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 2/29/16. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 15. High Yield Trust 5 central banks outside the United States, a substantial decline in Treasury yields, and a rebound in stock prices. February was a tale of two halves for the high-yield market. Through February11, equity market turbulence returned as prices fell below January’s lows. Oil prices also reached a new low, and the selloff in high-yield bonds gathered momentum amid increasing signs of global distress. By mid-month, however, the market began to benefit from incremental improvements across a broad range of global issues. Oil prices rose well above their February low, China’s central bank assuaged concerns about a large currency devaluation, and improving U.S. economic data helped allay fears that global macroeconomic developments would stall the U.S. expansion. As risk appetite tepidly resurfaced, a broader set of high-yield investors emerged, leading to heavy flows into exchange-traded funds and the first inflows for actively managed funds in 16 weeks. Reflecting heightened investor risk aversion, higher-quality split Baa-rated and Ba-rated securities generated the best relative performance within the fund’s benchmark, while lower-quality Caa-rated bonds were the worst performers. [Split-rated bonds are those that receive slightly different credit ratings from the major rating agencies.] From an industry perspective, the top performers Credit qualities are shown as a percentage of net assets as of 2/29/16. A bond rated BBB or higher (A-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. Ratings and portfolio credit quality will vary over time. Cash and net other assets, if any, represent the market value weights of cash, derivatives, and short-term securities in the portfolio. The fund itself has not been rated by an independent rating agency. 6 High Yield Trust included more-defensive groups, such as cable/satellite, food and beverages, gaming/lodging/leisure, and consumer products. Conversely, energy and metals/mining were by far the poorest performers, registering double-digit declines. The fund modestly trailed its benchmark and lagged the average return of its Lipper peer group. What factors hampered its relative performance? At the sector/industry level, adverse overall positioning in cable/satellite and technology, along with security selection in retail, worked against the fund’s relative results. Additionally, having lower-than-benchmark exposure to higher-quality bonds was a further dampener versus the benchmark. In terms of individual holdings, an overweight in oil and gas producer EP Energy detracted from the fund’s performance, as did an overweight in lower-rated bonds issued by telecommunications equipment provider This table shows the fund’s top 10 holdings and the percentage of the fund’s net assets that each represented as of 2/29/16. Short-term investments, TBA commitments, and derivatives, if any, are excluded. Holdings may vary over time. *This holding does not have a maturity date, but can be called, or redeemed, by the issuer. High Yield Trust 7 Avaya. Avaya’s securities were hurt by disappointing quarterly earnings along with a lack of investor demand for lower-rated bonds. Additionally, our position in retailer Neiman Marcus underperformed, as warmer-than-normal weather in late 2015 and early 2016 hampered the firm’s sales. Which areas helped the fund’s performance versus the benchmark? From a sector/industry perspective, a sizable underweight in energy, security selection in industrials and transportation, and lighter-than-benchmark exposure to metals/mining, were the biggest contributors to relative results. Looking at individual positions, steering clear of a number of index components in the oil and gas industry, as well as distressed coal producer Peabody Energy, proved advantageous, as these bonds severely underperformed the index. We avoided these issuers because we believed the risk/reward potential of their securities was too speculative. What is your outlook for the high - yield market over the coming months? We believe the U.S. economy may continue to grow at a rate near 2% over the next year. Additionally, we expect that the Federal Reserve will continue to raise its target for This chart shows how the fund’s credit quality has changed over the past six months. Credit qualities are shown as a percentage of the fund’s net assets. A bond rated BBB or higher (A-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. Ratings and portfolio credit quality will vary over time. Cash and net other assets, if any, represent the market value weights of cash, derivatives, and short-term securities in the portfolio. The fund itself has not been rated by an independent rating agency. Data in the chart reflect a new calculation methodology put into effect within the past six months. 8 High Yield Trust short-term interest rates in 2016 if economic data indicate that it is appropriate to continue normalizing monetary policy. We believe, however, that these increases will likely occur at a slower pace than in past recoveries. Moreover, we think the magnitude of tightening will depend on a variety of factors, including employment levels, inflation, oil prices, U.S. dollar strength, and financial market volatility. Looking at the high-yield market, we believe most issuers — excluding those in more commodity-sensitive industries — are in reasonably good shape from a credit perspective, especially when viewed in light of what we believe will be a supportive economic backdrop. With valuations appearing more attractive, in our view, following recent market pressures, we continue to have a constructive outlook for the asset class. How do you plan to position the fund in light of this outlook? Despite $1.7 billion of net inflows into high-yield retail funds in February2016, net flows were negative for the six-month reporting period as a whole. Furthermore, new issuance of high-yield bonds in 2015 was substantially below 2014’s level. Taken together, these factors created a certain amount of disruption in the market’s supply/demand environment. In order to better position the fund for these conditions, as well as for what we expect will be continued bouts of volatility, we currently plan to maintain a slightly higher-than-normal cash allocation in the portfolio. At period-end, the majority of our holdings were in mid-tier split Ba-rated or B-rated bonds. From a sector/industry perspective, we favored telecommunications, gaming/lodging/leisure, utilities, housing, and broadcasting. By contrast, the fund was underweight in energy, technology, metals/mining, food and beverages, services, diversified media, consumer products, and cable/satellite. Lastly, we currently plan to maintain a modest allocation to floating-rate bank loans, which outperformed high-yield bonds during the reporting period. This outperformance was partly due to the fact that high-yield bank-loan indexes have much less exposure to energy and metals/mining companies compared with the high-yield bond market. We think loans provide the fund with an added source of diversification, along with additional relative-value opportunities across the high-yield credit-quality spectrum. Thanks for your time and for bringing us up to date, Paul. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Paul D. Scanlon is Co-Head of Fixed Income at Putnam. He has an M.B.A. from the Booth School of Business at the University of Chicago and a B.A. from Colgate University. Paul joined Putnam in 1999 and has been in the investment industry since 1986. In addition to Paul, your fund’s portfolio managers are Norman P. Boucher and Robert L. Salvin. High Yield Trust 9 IN THE NEWS To remain in the European Union or to leave the European Union? That is the question British voters will answer when they head to polls on June23. After months of debate, the question of a “Brexit,” shorthand for Britain’s possible exit from the 28-nation European Union (EU), will go before British voters in a referendum vote. Brexit supporters believe that departure from the Brussels-based partnership will help better serve Britain’s national interests on financial issues, immigration, and other matters. Brexit opponents argue that Britain’s EU membership affords the country certain benefits, including bargaining powers on issues of trade and defense. They also warn of dire economic consequences for Britain if a departure takes place, including negative effects on both the country’s currency and its credit rating. For the EU, the loss of Britain —the EU’s second-largest economy —would potentially weaken the union at a time when it is struggling with various issues, including slowing economic growth and an ongoing refugee crisis. 10 High Yield Trust Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended February 29, 2016, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 2/29/16 Class A Class B Class C Class M Class R Class Y (inception dates) (2/14/78) (3/1/93) (3/19/02) (7/3/95) (1/21/03) (12/31/98) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 8.18% 8.06% 7.95% 7.95% 7.36% 7.36% 7.82% 7.73% 7.88% 8.28% 10 years 70.22 63.41 60.67 60.67 57.78 57.78 65.99 60.59 64.45 73.73 Annual average 5.46 5.03 4.86 4.86 4.67 4.67 5.20 4.85 5.10 5.68 5 years 16.42 11.77 12.07 10.35 12.28 12.28 15.16 11.42 15.01 17.98 Annual average 3.09 2.25 2.31 1.99 2.34 2.34 2.86 2.19 2.84 3.36 3 years 0.70 –3.33 –1.58 –4.14 –1.45 –1.45 0.08 –3.17 –0.07 1.49 Annual average 0.23 –1.12 –0.53 –1.40 –0.48 –0.48 0.03 –1.07 –0.02 0.50 1 year –9.09 –12.73 –9.81 –14.11 –9.77 –10.63 –9.30 –12.24 –9.35 –8.88 6 months –6.44 –10.19 –6.82 –11.36 –6.74 –7.65 –6.41 –9.45 –6.54 –6.31 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. High Yield Trust 11 Comparative index returns For periods ended 2/29/16 JPMorgan Developed Lipper High Yield Funds High Yield Index category average* Annual average (life of fund) —† 8.01% 10 years 92.34% 66.76 Annual average 6.76 5.21 5 years 23.84 16.97 Annual average 4.37 3.14 3 years 2.15 0.76 Annual average 0.71 0.21 1 year –8.67 –7.58 6 months –6.14 –5.40 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 2/29/16, there were 683, 656, 531, 434, 287, and 9 funds, respectively, in this Lipper category. † The fund’s benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. Fund price and distribution information For the six-month period ended 2/29/16 Distributions Class A Class B Class C Class M Class R Class Y Number 6 6 6 6 6 6 Income $0.210 $0.182 $0.182 $0.200 $0.203 $0.220 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 8/31/15 $7.52 $7.83 $7.51 $7.45 $7.55 $7.80 $7.36 $7.36 2/29/16 6.83 7.11 6.82 6.77 6.87 7.10 6.68 6.68 Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Current rate (end of period) charge charge value value charge charge value value Current dividend rate 1 6.15% 5.91% 5.28% 5.32% 5.76% 5.58% 6.11% 6.65% Current 30-day SEC yield 2 N/A 6.56 6.09 6.08 N/A 6.36 6.58 7.09 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 12 High Yield Trust Fund performance as of most recent calendar quarter Total return for periods ended 3/31/16 Class A Class B Class C Class M Class R Class Y (inception dates) (2/14/78) (3/1/93) (3/19/02) (7/3/95) (1/21/03) (12/31/98) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 8.28% 8.17% 8.05% 8.05% 7.46% 7.46% 7.93% 7.83% 7.98% 8.38% 10 years 76.95 69.87 67.22 67.22 64.07 64.07 72.75 67.13 71.09 80.72 Annual average 5.87 5.44 5.28 5.28 5.08 5.08 5.62 5.27 5.52 6.10 5 years 21.39 16.53 16.87 15.07 16.94 16.94 20.06 16.15 19.85 22.94 Annual average 3.95 3.11 3.17 2.85 3.18 3.18 3.72 3.04 3.69 4.22 3 years 3.90 –0.26 1.55 –1.09 1.57 1.57 3.12 –0.23 3.16 4.63 Annual average 1.28 –0.09 0.52 –0.36 0.52 0.52 1.03 –0.08 1.04 1.52 1 year –4.74 –8.55 –5.48 –9.97 –5.42 –6.32 –4.84 –7.94 –4.92 –4.44 6 months 0.48 –3.54 0.10 –4.78 0.10 –0.88 0.49 –2.77 0.41 0.62 See the discussion following the fund performance table on page 11 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 8/31/15 1.00% 1.75% 1.75% 1.25% 1.25% 0.75% Annualized expense ratio for the six-month period ended 2/29/16 1.03% 1.78% 1.78% 1.28% 1.28% 0.78% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. High Yield Trust 13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 9/1/15 to 2/29/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $4.96 $8.55 $8.55 $6.16 $6.16 $3.76 Ending value (after expenses) $935.60 $931.80 $932.60 $935.90 $934.60 $936.90 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/29/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 2/29/16, use the following calculation method. To find the value of your investment on 9/1/15, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.17 $8.92 $8.92 $6.42 $6.42 $3.92 Ending value (after expenses) $1,019.74 $1,016.01 $1,016.01 $1,018.50 $1,018.50 $1,020.98 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/29/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 High Yield Trust Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value High Yield Trust 15 relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of February 29, 2016, Putnam employees had approximately $457,000,000 and the Trustees had approximately $123,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 High Yield Trust Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. High Yield Trust 17 The fund’s portfolio 2/29/16 (Unaudited) CORPORATE BONDS AND NOTES (81.3%)* Principal amount Value Advertising and marketing services (0.6%) Lamar Media Corp. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 $1,815,000 $1,892,138 Lamar Media Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 989,000 1,016,198 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5 7/8s, 2025 1,340,000 1,380,200 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5 5/8s, 2024 1,670,000 1,749,325 Automotive (0.6%) Dana Holding Corp. sr. unsec. notes 6s, 2023 670,000 639,850 Fiat Chrysler Automobiles NV sr. unsec. unsub. notes 5 1/4s, 2023 (Italy) 2,835,000 2,679,075 Lear Corp. company guaranty sr. unsec. notes 5 1/4s, 2025 290,000 301,600 Lear Corp. company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 690,000 714,150 Navistar International Corp. company guaranty sr. unsec. notes 8 1/4s, 2021 2,588,000 1,572,210 Basic materials (9.7%) A Schulman, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 3,035,000 2,883,250 ArcelorMittal SA sr. unsec. unsub. bonds 10.85s, 2019 (France) 1,525,000 1,601,250 ArcelorMittal SA sr. unsec. unsub. bonds 6 1/8s, 2025 (France) 1,765,000 1,420,825 Beacon Roofing Supply, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 2,680,000 2,827,400 Blue Cube Spinco, Inc. 144A company guaranty sr. unsec. notes 9 3/4s, 2023 2,085,000 2,319,563 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 2,388,000 2,328,300 Builders FirstSource, Inc. 144A company guaranty sr. unsec. notes 10 3/4s, 2023 2,870,000 2,674,840 Celanese US Holdings, LLC company guaranty sr. unsec. notes 5 7/8s, 2021 (Germany) 2,309,000 2,447,540 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 1,595,000 1,670,763 Cemex Finance, LLC 144A company guaranty sr. notes 6s, 2024 (Mexico) 1,205,000 1,087,633 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 1,130,000 1,118,700 Cemex SAB de CV 144A company guaranty sr. notes 6 1/8s, 2025 (Mexico) 550,000 495,000 Cemex SAB de CV 144A company guaranty sr. sub. notes 5.7s, 2025 (Mexico) 1,520,000 1,326,200 Chemours Co. (The) 144A sr. unsec. notes 7s, 2025 890,000 645,250 Chemours Co. (The) 144A sr. unsec. notes 6 5/8s, 2023 1,325,000 957,313 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 3,065,000 2,804,475 Coveris Holdings SA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 4,150,000 3,309,625 18 High Yield Trust CORPORATE BONDS AND NOTES (81.3%)* cont. Principal amount Value Basic materials cont. CPG Merger Sub, LLC 144A company guaranty sr. unsec. notes 8s, 2021 $595,000 $547,400 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7 1/4s, 2022 (Canada) 1,654,000 818,730 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 1,520,000 786,600 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 1,554,000 808,080 GCP Applied Technologies, Inc. 144A company guaranty sr. unsec. notes 9 1/2s, 2023 3,450,000 3,691,500 HD Supply, Inc. company guaranty sr. unsec. notes 11 1/2s, 2020 1,911,000 2,111,655 HD Supply, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2020 2,326,000 2,448,115 HD Supply, Inc. 144A company guaranty sr. notes 5 1/4s, 2021 500,000 523,750 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 3,634,000 2,062,295 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 1,775,000 1,672,938 Huntsman International, LLC 144A company guaranty sr. unsec. notes 5 1/8s, 2022 1,480,000 1,354,200 JMC Steel Group, Inc. 144A sr. unsec. notes 8 1/4s, 2018 2,215,000 1,900,736 Joseph T Ryerson & Son, Inc. company guaranty sr. sub. notes 9s, 2017 2,649,000 2,039,730 Louisiana-Pacific Corp. company guaranty sr. unsec. notes 7 1/2s, 2020 2,550,000 2,639,250 Mercer International, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 (Canada) 2,231,000 2,052,520 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 1,405,000 1,178,444 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2022 (Canada) 1,060,000 755,250 Norbord, Inc. 144A company guaranty sr. notes 6 1/4s, 2023 (Canada) 2,635,000 2,509,838 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 5,045,000 4,679,238 Pactiv, LLC sr. unsec. unsub. notes 7.95s, 2025 1,385,000 1,191,100 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 2,440,000 2,330,200 PQ Corp. 144A company guaranty sub. notes 8 3/4s, 2018 1,380,000 1,290,300 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6 7/8s, 2033 2,177,000 2,264,080 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsec. unsub. notes 7 1/2s, 2025 (Ireland) 2,273,000 2,460,523 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 3,670,000 3,670,000 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2024 855,000 801,563 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 1,150,000 1,078,125 TMS International Corp. 144A company guaranty sr. unsec. sub. notes 7 5/8s, 2021 3,550,000 2,693,563 High Yield Trust 19 CORPORATE BONDS AND NOTES (81.3%)* cont. Principal amount Value Basic materials cont. Univar USA, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2023 $1,620,000 $1,397,250 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 485,000 501,975 USG Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2025 1,975,000 2,014,500 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. notes 6s, 2023 3,911,000 3,642,119 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 2,860,000 2,981,550 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 970,000 1,008,800 Broadcasting (3.0%) Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. sub. notes 7 5/8s, 2020 1,865,000 1,636,538 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 3,395,000 3,293,150 Cumulus Media Holdings, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 1,392,000 389,760 Entercom Radio, LLC company guaranty sr. unsec. notes 10 1/2s, 2019 1,205,000 1,238,138 Gray Television, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2020 3,400,000 3,574,250 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2019 2,740,000 1,931,700 LIN Television Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 790,000 794,938 Sinclair Television Group, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 3,003,000 3,115,613 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. sub. notes 5 5/8s, 2024 2,755,000 2,748,113 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. sub. notes 6s, 2024 1,330,000 1,396,500 TEGNA, Inc. company guaranty sr. unsec. bonds 5 1/8s, 2020 1,360,000 1,441,600 TEGNA, Inc. 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2021 1,020,000 1,045,500 Townsquare Media, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2023 740,000 691,900 Tribune Media Co. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 2,875,000 2,875,000 Univision Communications, Inc. 144A company guaranty sr. sub. notes 5 1/8s, 2025 1,909,000 1,868,434 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 1,905,000 1,914,525 Building materials (0.8%) Masonite International Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 2,458,000 2,544,030 Nortek, Inc. company guaranty sr. unsec. sub. notes 8 1/2s, 2021 2,892,000 2,985,990 Standard Industries, Inc./NJ 144A sr. unsec. notes 6s, 2025 460,000 467,475 20 High Yield Trust CORPORATE BONDS AND NOTES (81.3%)* cont. Principal amount Value Building materials cont. Standard Industries, Inc./NJ 144A sr. unsec. notes 5 3/8s, 2024 $2,030,000 $2,061,729 Standard Industries, Inc./NJ 144A sr. unsec. notes 5 1/8s, 2021 280,000 285,600 Cable television (5.3%) Altice SA 144A company guaranty sr. unsec. notes 7 3/4s, 2022 (Luxembourg) 3,995,000 3,855,175 Altice SA 144A company guaranty sr. unsec. notes 7 5/8s, 2025 (Luxembourg) 2,635,000 2,407,731 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 737,000 783,431 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 903,000 927,833 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. bonds 5 1/8s, 2023 3,220,000 3,211,950 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 5/8s, 2022 1,585,000 1,664,250 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 3,328,000 3,352,960 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2024 3,118,000 3,176,463 CCOH Safari, LLC 144A sr. unsec. notes 5 3/4s, 2026 2,102,000 2,107,528 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5 1/8s, 2021 3,980,000 3,651,650 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5 1/8s, 2021 950,000 871,625 CSC Holdings, LLC sr. unsec. unsub. bonds 5 1/4s, 2024 1,500,000 1,282,500 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 750,000 761,250 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 1,750,000 1,572,463 Neptune Finco Corp. 144A sr. unsec. unsub. notes 10 7/8s, 2025 1,670,000 1,803,600 Neptune Finco Corp. 144A sr. unsec. unsub. notes 10 1/8s, 2023 1,665,000 1,791,956 Numericable-SFR SA 144A sr. bonds 5 5/8s, 2024 (France) EUR 410,000 439,886 Numericable-SFR SA 144A company guaranty sr. notes 6s, 2022 (France) $4,070,000 4,024,213 Numericable-SFR SA 144A company guaranty sr. notes 6 1/4s, 2024 (France) 3,440,000 3,311,000 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 460,000 478,400 Unitymedia GmbH 144A company guaranty sr. notes 6 1/8s, 2025 (Germany) 1,920,000 1,968,192 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 2,930,000 2,995,925 Virgin Media Finance PLC 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (United Kingdom) 1,265,000 1,318,763 Virgin Media Secured Finance PLC 144A sr. notes 5 3/8s, 2021 (United Kingdom) 958,500 989,651 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2019 3,789,000 3,457,463 Capital goods (6.9%) Advanced Disposal Services, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 6,428,000 6,299,440 Amstead Industries, Inc. 144A company guaranty sr. unsec. sub. notes 5 3/8s, 2024 3,035,000 2,883,250 High Yield Trust 21 CORPORATE BONDS AND NOTES (81.3%)* cont. Principal amount Value Capital goods cont. Amstead Industries, Inc. 144A company guaranty sr. unsec. sub. notes 5s, 2022 $602,000 $589,960 ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6 1/2s, 2023 (Canada) 2,010,000 2,025,075 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/2s, 2022 605,000 583,825 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/4s, 2024 2,749,000 2,501,590 Berry Plastics Corp. 144A company guaranty notes 6s, 2022 865,000 899,600 Bombardier, Inc. 144A sr. unsec. unsub. notes 4 3/4s, 2019 (Canada) 2,645,000 2,109,388 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 3,193,000 3,424,493 Crown Cork & Seal Co., Inc. company guaranty sr. unsec. bonds 7 3/8s, 2026 935,000 998,113 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. sub. notes 7 3/4s, 2020 (Luxembourg) 1,277,000 1,264,230 Gates Global, LLC/Gates Global Co. 144A company guaranty sr. unsec. notes 6s, 2022 5,035,000 3,795,131 KLX, Inc. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 3,281,000 3,125,153 Legrand France SA sr. unsec. unsub. notes 8 1/2s, 2025 (France) 3,362,000 4,529,969 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 2,415,000 2,034,638 Moog, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2022 2,786,000 2,730,280 MTW Foodservice Escrow Corp. 144A sr. unsec. notes 9 1/2s, 2024 2,405,000 2,534,269 Omega US Sub, LLC 144A sr. unsec. notes 8 3/4s, 2023 3,930,000 3,556,650 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2025 1,240,000 1,224,500 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2022 2,630,000 2,649,725 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 779,000 802,370 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 490,000 491,862 Schaeffler Holding Finance BV 144A company guaranty sr. sub. notes 6 7/8s, 2018 (Netherlands) ‡‡ 3,740,000 3,838,175 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 1,538,000 1,591,830 Terex Corp. company guaranty sr. unsec. notes 6s, 2021 4,132,000 3,904,740 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 500,000 513,750 TransDigm, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2024 3,546,000 3,457,350 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2025 3,175,000 3,032,125 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2022 1,130,000 1,114,463 22 High Yield Trust CORPORATE BONDS AND NOTES (81.3%)* cont. Principal amount Value Commercial and consumer services (0.3%) Mustang Merger Corp. 144A sr. unsec. notes 8 1/2s, 2021 $530,000 $539,275 Sabre GLBL, Inc. 144A company guaranty sr. notes 5 3/8s, 2023 2,675,000 2,695,063 Consumer (0.4%) Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 1,725,000 1,017,750 Spectrum Brands, Inc. company guaranty sr. unsec. notes 5 3/4s, 2025 1,390,000 1,464,713 Spectrum Brands, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2022 140,000 150,500 Spectrum Brands, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2020 175,000 184,406 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2024 1,350,000 1,427,625 Consumer staples (5.1%) 1011/New Red Finance, Inc. 144A company guaranty notes 6s, 2022 (Canada) 3,850,000 4,013,625 1011/New Red Finance, Inc. 144A company guaranty sr. notes 4 5/8s, 2022 (Canada) 990,000 1,006,088 Ashtead Capital, Inc. 144A company guaranty notes 6 1/2s, 2022 2,345,000 2,409,488 Ashtead Capital, Inc. 144A company guaranty notes 5 5/8s, 2024 1,630,000 1,609,625 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 1,000,000 935,000 BlueLine Rental Finance Corp. 144A notes 7s, 2019 2,530,000 1,853,225 CEC Entertainment, Inc. company guaranty sr. unsec. sub. notes 8s, 2022 3,305,000 2,817,513 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 5,374,000 4,433,550 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 675,000 702,844 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 2,576,000 2,898,000 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 R 3,555,000 3,572,775 Corrections Corp. of America company guaranty sr. unsec. sub. notes 4 1/8s, 2020 R 545,000 549,088 Dean Foods Co. 144A company guaranty sr. unsec. notes 6 1/2s, 2023 2,560,000 2,700,800 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 2,860,000 1,630,200 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) 1,845,000 1,605,150 JBS USA, LLC/JBS USA Finance, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 (Brazil) 685,000 662,738 JBS USA, LLC/JBS USA Finance, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 (Brazil) 589,000 569,858 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 120,000 120,360 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 460,000 446,200 Landry’s, Inc. 144A company guaranty sr. unsec. sub. notes 9 3/8s, 2020 3,536,000 3,703,960 High Yield Trust 23 CORPORATE BONDS AND NOTES (81.3%)* cont. Principal amount Value Consumer staples cont. Pilgrim’s Pride Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2025 $1,160,000 $1,128,100 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2024 450,000 463,500 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 2,015,000 1,994,850 Revlon Consumer Products Corp. company guaranty sr. unsec. sub. notes 5 3/4s, 2021 3,940,000 3,949,850 Rite Aid Corp. 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 3,081,000 3,288,968 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 2,360,000 808,300 WhiteWave Foods Co. (The) company guaranty sr. unsec. notes 5 3/8s, 2022 1,150,000 1,230,500 Energy (5.1%) Antero Resources Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 1,145,000 978,975 Antero Resources Finance Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2021 1,365,000 1,180,725 Archrock Partners LP/Archrock Partners Finance Corp. company guaranty sr. unsec. notes 6s, 2022 4,158,000 2,723,490 Archrock Partners LP/Archrock Partners Finance Corp. company guaranty sr. unsec. notes 6s, 2021 415,000 270,788 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5 5/8s, 2024 (Canada) 2,492,000 1,358,140 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5 1/8s, 2021 (Canada) 255,000 145,350 California Resources Corp. company guaranty sr. unsec. sub. notes 6s, 2024 1,206,000 156,780 California Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2020 332,000 43,160 California Resources Corp. 144A company guaranty notes 8s, 2022 4,125,000 1,031,250 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 2,254,500 800,348 Chesapeake Energy Corp. 144A company guaranty notes 8s, 2022 2,688,000 1,048,320 Concho Resources, Inc. company guaranty sr. unsec. notes 5 1/2s, 2023 3,545,000 3,287,988 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2022 873,000 270,630 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 190,000 138,700 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 1,055,000 891,475 Halcon Resources Corp. company guaranty sr. unsec. notes 9 3/4s, 2020 45,000 4,950 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 6,110,000 672,100 Halcon Resources Corp. 144A company guaranty notes 8 5/8s, 2020 1,240,000 685,100 24 High Yield Trust CORPORATE BONDS AND NOTES (81.3%)* cont. Principal amount Value Energy cont. Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2021 $2,088,000 $271,440 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 3,245,000 2,084,913 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 2,338,000 46,760 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 1,935,000 82,238 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/4s, 2019 839,000 35,658 Linn Energy, LLC/Linn Energy Finance Corp. 144A company guaranty notes 12s, 2020 2,728,000 303,490 Lone Pine Resources Canada, Ltd. escrow company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) F 699,000 38 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) † 2,825,000 776,875 Newfield Exploration Co. sr. unsec. unsub. notes 5 3/4s, 2022 3,240,000 3,013,200 Newfield Exploration Co. sr. unsec. unsub. notes 5 5/8s, 2024 1,130,000 1,025,475 Newfield Exploration Co. sr. unsec. unsub. notes 5 3/8s, 2026 1,390,000 1,202,350 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 1/2s, 2021 540,000 307,800 Oasis Petroleum, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2023 1,130,000 661,050 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 3,445,000 2,015,325 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5 5/8s, 2023 1,400,000 773,500 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5 5/8s, 2022 1,390,000 785,350 Sabine Pass Liquefaction, LLC sr. notes 6 1/4s, 2022 1,385,000 1,319,213 Sabine Pass Liquefaction, LLC sr. notes 5 5/8s, 2023 1,350,000 1,245,375 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 1,908,000 1,986,705 Sabine Pass LNG LP company guaranty sr. sub. notes 6 1/2s, 2020 1,060,000 1,117,982 Samson Investment Co. company guaranty sr. unsec. notes 9 3/4s, 2020 (In default) † 4,125,000 10,313 SandRidge Energy, Inc. 144A company guaranty notes 8 3/4s, 2020 (In default) † 2,760,000 531,576 Seven Generations Energy, Ltd. 144A sr. unsec. bonds 6 3/4s, 2023 (Canada) 2,300,000 1,989,500 Seven Generations Energy, Ltd. 144A sr. unsec. sub. notes 8 1/4s, 2020 (Canada) 1,470,000 1,411,200 Seventy Seven Energy, Inc. sr. unsec. sub. notes 6 1/2s, 2022 1,280,000 25,600 Seventy Seven Operating, LLC company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 3,145,000 597,550 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 1,255,000 564,750 SM Energy Co. sr. unsec. sub. notes 5s, 2024 1,635,000 649,913 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 435,000 174,000 Tervita Corp. 144A company guaranty sr. notes 9s, 2018 (Canada) CAD 1,400,000 620,843 High Yield Trust 25 CORPORATE BONDS AND NOTES (81.3%)* cont. Principal amount Value Energy cont. Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) $665,000 $53,200 Triangle USA Petroleum Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2022 1,190,000 178,500 Unit Corp. company guaranty sr. unsec. sub. notes 6 5/8s, 2021 2,657,000 1,262,075 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 5,660,000 2,646,050 Williams Cos., Inc. (The) sr. unsec. unsub. notes 7 7/8s, 2021 639,000 549,540 Williams Cos., Inc. (The) sr. unsec. unsub. notes 7 3/4s, 2031 438,000 328,500 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 1,986,000 1,748,310 Williams Partners LP/ACMP Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2023 1,925,000 1,568,875 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 1,730,000 990,425 Entertainment (1.9%) AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 1,760,000 1,821,600 AMC Entertainment, Inc. 144A company guaranty sr. unsec. sub. notes 5 3/4s, 2025 1,415,000 1,462,756 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 3/8s, 2024 645,000 664,350 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 1,846,000 1,875,998 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 20,000 20,950 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 4 7/8s, 2023 1,179,000 1,179,000 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. sub. notes 4 7/8s, 2020 2,805,000 2,839,221 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. sub. notes 4 3/8s, 2018 955,000 960,969 Regal Entertainment Group sr. unsec. sub. notes 5 3/4s, 2025 770,000 758,450 Regal Entertainment Group sr. unsec. sub. notes 5 3/4s, 2023 2,170,000 2,137,450 Regal Entertainment Group sr. unsec. sub. notes 5 3/4s, 2022 1,317,000 1,331,816 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 4,059,000 4,149,719 Financials (8.9%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 2,705,000 2,515,650 Ally Financial, Inc. company guaranty sr. unsec. notes 8s, 2031 5,627,000 6,196,734 Ally Financial, Inc. sub. unsec. notes 5 3/4s, 2025 760,000 737,200 American International Group, Inc. jr. unsec. sub. FRB 8.175s, 2058 2,072,000 2,584,820 Banco Bilbao Vizcaya Argentaria SA jr. unsec. sub. FRB 9s, perpetual maturity (Spain) 1,200,000 1,218,000 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.1s, perpetual maturity 1,010,000 977,175 CBRE Services, Inc. company guaranty sr. unsec. notes 5 1/4s, 2025 495,000 512,412 26 High Yield Trust CORPORATE BONDS AND NOTES (81.3%)* cont. Principal amount Value Financials cont. CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 $363,000 $364,178 CIT Group, Inc. sr. unsec. sub. notes 5s, 2023 1,435,000 1,420,650 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 1,560,000 1,610,700 CIT Group, Inc. sr. unsec. unsub. notes 5s, 2022 1,090,000 1,094,088 CIT Group, Inc. 144A sr. unsec. notes 6 5/8s, 2018 150,000 157,688 Citigroup, Inc. jr. unsec. sub. FRN Ser. Q, 5.95s, perpetual maturity 645,000 606,300 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 2,780,000 1,112,000 CNO Financial Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2025 1,255,000 1,217,350 CNO Financial Group, Inc. sr. unsec. unsub. notes 4 1/2s, 2020 1,325,000 1,320,031 Credit Acceptance Corp. company guaranty sr. unsec. notes 6 1/8s, 2021 1,930,000 1,794,900 Credit Acceptance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2023 1,060,000 1,001,700 Credit Suisse Group AG 144A jr. unsec. sub. FRN 6 1/4s, perpetual maturity (Switzerland) 525,000 468,563 DFC Finance Corp. 144A company guaranty sr. notes 10 1/2s, 2020 2,555,000 1,590,488 Dresdner Funding Trust I 144A jr. unsec. sub. notes 8.151s, 2031 2,092,000 2,353,500 E*Trade Financial Corp. sr. unsec. unsub. notes 5 3/8s, 2022 1,020,000 1,060,178 E*Trade Financial Corp. sr. unsec. unsub. notes 4 5/8s, 2023 2,150,000 2,096,250 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRN 6.15s, 2066 1,016,000 213,360 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. sub. notes 8 1/8s, 2019 ‡‡ 705,000 586,913 HUB International, Ltd. 144A sr. unsec. notes 7 7/8s, 2021 2,858,000 2,557,910 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6s, 2020 2,183,000 2,030,190 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2022 1,902,000 1,659,495 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 830,000 907,813 Lloyds Bank PLC jr. unsec. sub. FRN Ser. EMTN, 13s, perpetual maturity (United Kingdom) GBP 1,605,000 3,639,614 Lloyds Banking Group PLC jr. unsec. sub. FRB 7 1/2s, perpetual maturity (United Kingdom) $343,000 320,705 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 3/8s, 2024 R 995,000 1,019,875 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 3/8s, 2022 R 1,440,000 1,476,000 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2020 1,380,000 1,300,650 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 2,940,000 2,590,875 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 2,340,000 2,433,600 Ocwen Financial Corp. sr. unsec. notes 6 5/8s, 2019 1,892,000 1,622,390 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. sub. notes 6 3/4s, 2019 1,180,000 1,116,575 High Yield Trust 27 CORPORATE BONDS AND NOTES (81.3%)* cont. Principal amount Value Financials cont. OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 $2,337,000 $2,190,938 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 2,000,000 1,750,000 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 2,791,000 2,672,383 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 8s, perpetual maturity (United Kingdom) 1,055,000 962,688 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7.648s, perpetual maturity (United Kingdom) 6,390,000 7,444,300 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7 1/2s, perpetual maturity (United Kingdom) 1,905,000 1,719,072 Royal Bank of Scotland Group PLC jr. unsec. sub. FRN Ser. U, 7.64s, perpetual maturity (United Kingdom) 100,000 97,750 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 835,000 741,063 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes Ser. MTN, 6.9s, 2017 1,670,000 1,640,775 Springleaf Finance Corp. sr. unsec. unsub. notes 5 1/4s, 2019 940,000 822,500 Stearns Holdings, Inc. 144A company guaranty sr. notes 9 3/8s, 2020 1,625,000 1,568,125 TMX Finance, LLC/TitleMax Finance Corp. 144A company guaranty sr. notes 8 1/2s, 2018 1,919,000 1,573,580 TRI Pointe Group, Inc./TRI Pointe Homes, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 2,948,000 2,800,600 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 2,220,000 2,042,400 Walter Investment Management Corp. company guaranty sr. unsec. notes 7 7/8s, 2021 2,110,000 1,503,375 Wayne Merger Sub, LLC 144A sr. unsec. notes 8 1/4s, 2023 1,739,000 1,565,100 Gaming and lottery (2.6%) Boyd Gaming Corp. company guaranty sr. unsec. sub. notes 6 7/8s, 2023 2,470,000 2,537,925 Eldorado Resorts, Inc. company guaranty sr. unsec. unsub. notes 7s, 2023 2,475,000 2,468,813 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 3,139,000 2,293,929 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 $1,765,000 1,817,950 Penn National Gaming, Inc. sr. unsec. sub. notes 5 7/8s, 2021 2,599,000 2,529,139 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 1,097,000 1,124,425 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 6,261,000 6,135,780 Scientific Games International, Inc. company guaranty sr. unsec. notes 10s, 2022 7,114,000 5,584,490 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2020 675,000 364,500 Scientific Games International, Inc. 144A company guaranty sr. notes 7s, 2022 565,000 549,463 28 High Yield Trust CORPORATE BONDS AND NOTES (81.3%)* cont. Principal amount Value Health care (8.5%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 6 1/8s, 2021 $3,145,000 $3,223,625 Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 5 1/8s, 2022 1,675,000 1,660,763 AMAG Pharmaceuticals, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 2,910,000 2,531,700 Centene Corp. sr. unsec. unsub. notes 4 3/4s, 2022 2,415,000 2,433,113 Centene Escrow Corp. 144A sr. unsec. notes 6 1/8s, 2024 2,175,000 2,308,219 Centene Escrow Corp. 144A sr. unsec. notes 5 5/8s, 2021 675,000 705,375 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2021 1,170,000 1,175,850 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6 7/8s, 2022 2,150,000 1,843,625 Concordia Healthcare Corp. 144A company guaranty sr. unsec. notes 7s, 2023 (Canada) 2,755,000 2,396,850 ConvaTec Healthcare E SA 144A company guaranty sr. unsec. unsub. notes 10 1/2s, 2018 (Luxembourg) 2,131,000 2,186,939 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 3,825,000 2,754,000 DPx Holdings BV 144A sr. unsec. sub. notes 7 1/2s, 2022 (Netherlands) 2,280,000 2,177,400 Endo Finance, LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 4,079,000 4,119,790 Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2023 1,298,000 1,298,000 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. notes 6s, 2025 (Ireland) 1,535,000 1,527,325 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 6s, 2023 (Ireland) 1,195,000 1,206,950 Halyard Health, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2022 2,685,000 2,624,588 HCA, Inc. company guaranty sr. notes 6 1/2s, 2020 4,955,000 5,475,275 HCA, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2022 705,000 794,888 HCA, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2025 690,000 702,938 Horizon Pharma Financing, Inc. 144A company guaranty sr. unsec. notes 6 5/8s, 2023 790,000 695,200 Jaguar Holding Co. II/Pharmaceutical Product Development, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2023 2,605,000 2,657,100 JLL/Delta Dutch Pledgeco BV 144A sr. unsec. notes 8 3/4s, 2020 (Netherlands) ‡‡ 1,765,000 1,570,850 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sub. notes 10 1/2s, 2018 3,215,000 2,957,800 Kinetic Concepts, Inc./KCI USA, Inc. 144A company guaranty sr. notes 7 7/8s, 2021 1,695,000 1,745,850 Mallinckrodt International Finance SA/Mallinckrodt CB, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/2s, 2025 (Luxembourg) 2,050,000 1,932,125 MEDNAX, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 910,000 942,988 High Yield Trust 29 CORPORATE BONDS AND NOTES (81.3%)* cont. Principal amount Value Health care cont. Molina Healthcare, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 $1,605,000 $1,625,063 Omega Healthcare Investors, Inc. company guaranty sr. unsec. unsub. notes 4.95s, 2024 R 2,145,000 2,192,664 Service Corp. International/US sr. unsec. notes 5 3/8s, 2022 2,554,000 2,668,930 Service Corp. International/US sr. unsec. unsub. notes 5 3/8s, 2024 3,800,000 4,042,250 Sterigenics-Nordion Holdings, LLC 144A sr. unsec. notes 6 1/2s, 2023 1,285,000 1,207,900 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 2,675,000 2,658,281 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 860,000 911,600 Tenet Healthcare Corp. company guaranty sr. sub. notes 6s, 2020 2,520,000 2,676,240 Tenet Healthcare Corp. 144A company guaranty sr. FRN 4.012s, 2020 2,920,000 2,876,200 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2025 2,100,000 1,762,688 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 7/8s, 2023 2,345,000 1,978,594 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2021 925,000 791,449 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2023 1,100,000 915,750 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2020 2,250,000 2,036,250 Homebuilding (2.7%) American Builders & Contractors Supply Co., Inc. 144A sr. unsec. notes 5 3/4s, 2023 1,575,000 1,620,281 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 3,150,000 2,866,500 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 815,000 680,525 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2021 2,948,000 3,110,140 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2024 1,230,000 1,288,425 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 4,575,000 4,500,656 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2021 1,375,000 1,381,875 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 3,336,000 2,885,640 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 2,499,000 2,836,365 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2026 3,015,000 3,048,919 Realogy Group, LLC/Realogy Co-Issuer Corp. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 810,000 823,163 30 High Yield Trust CORPORATE BONDS AND NOTES (81.3%)* cont. Principal amount Value Homebuilding cont. Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. sub. notes 5 5/8s, 2024 $1,535,000 $1,366,150 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2023 825,000 759,000 Lodging/Tourism (0.6%) MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 569,000 644,393 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 945,000 999,338 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 4,607,000 4,284,510 Media (0.3%) Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. sub. notes 5 1/2s, 2021 (Luxembourg) 2,680,000 2,787,200 Regional Bells (0.7%) Frontier Communications Corp. sr. unsec. notes 6 1/4s, 2021 1,605,000 1,422,431 Frontier Communications Corp. 144A sr. unsec. notes 11s, 2025 1,893,000 1,895,366 Frontier Communications Corp. 144A sr. unsec. notes 10 1/2s, 2022 2,555,000 2,580,550 Frontier Communications Corp. 144A sr. unsec. notes 8 7/8s, 2020 785,000 810,513 Retail (2.3%) Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 2,434,000 1,825,500 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 1,941,000 708,465 Dollar Tree, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 870,000 925,463 Dollar Tree, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2020 605,000 635,250 JC Penney Corp, Inc. company guaranty sr. unsec. bonds 8 1/8s, 2019 1,545,000 1,564,313 JC Penney Corp, Inc. company guaranty sr. unsec. unsub. notes 5.65s, 2020 420,000 384,300 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 1,815,000 1,179,750 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 3,805,000 2,996,438 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 215,000 240,263 L Brands, Inc. company guaranty sr. unsec. sub. notes 5 5/8s, 2022 1,470,000 1,576,575 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 1,996,000 1,666,660 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8 3/4s, 2021 ‡‡ 3,665,000 2,208,163 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8s, 2021 3,085,000 2,174,617 High Yield Trust 31 CORPORATE BONDS AND NOTES (81.3%)* cont. Principal amount Value Retail cont. Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 $2,490,000 $2,490,000 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 1,860,000 1,804,200 Technology (3.6%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 738,000 753,683 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 2,796,000 712,980 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 6,075,000 3,736,125 CommScope Technologies Finance, LLC 144A sr. unsec. notes 6s, 2025 1,711,000 1,693,890 First Data Corp. 144A company guaranty sr. unsec. unsub. notes 7s, 2023 3,915,000 3,915,000 First Data Corp. 144A notes 5 3/4s, 2024 2,590,000 2,606,188 First Data Corp. 144A sr. notes 5 3/8s, 2023 2,095,000 2,178,800 Infor US, Inc. 144A company guaranty sr. notes 5 3/4s, 2020 734,000 739,505 Infor US, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2022 5,127,000 4,447,673 Iron Mountain, Inc. company guaranty sr. unsec. notes 6s, 2023 R 2,400,000 2,550,000 Iron Mountain, Inc. 144A company guaranty sr. unsec. notes 6s, 2020 R 915,000 969,900 Micron Technology, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 2,195,000 2,016,437 Micron Technology, Inc. 144A sr. unsec. unsub. notes 5 1/4s, 2023 1,645,000 1,406,475 Plantronics, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2023 3,135,000 2,993,925 SoftBank Corp. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (Japan) 935,000 923,313 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 820,000 297,250 Zebra Technologies Corp. sr. unsec. unsub. bonds 7 1/4s, 2022 3,565,000 3,716,513 Telecommunications (3.8%) Altice Finco SA 144A company guaranty sr. unsec. unsub. notes 7 5/8s, 2025 (Luxembourg) 1,100,000 990,550 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 R 2,355,000 2,493,356 Crown Castle International Corp. sr. unsec. notes 4 7/8s, 2022 R 580,000 607,550 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 3,465,000 2,702,700 Digicel, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2023 (Jamaica) 2,585,000 2,197,250 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 926,000 643,570 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 379,000 113,700 Intelsat Luxembourg SA company guaranty sr. unsec. sub. bonds 8 1/8s, 2023 (Luxembourg) 758,000 231,190 Level 3 Communications, Inc. sr. unsec. unsub. notes 5 3/4s, 2022 1,925,000 1,987,563 32 High Yield Trust CORPORATE BONDS AND NOTES (81.3%)* cont. Principal amount Value Telecommunications cont. Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2021 $965,000 $1,008,425 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 1,275,000 1,310,063 Level 3 Financing, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 1,005,000 1,030,125 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 2,436,000 2,700,004 Sprint Capital Corp. company guaranty sr. unsec. unsub. notes 6 7/8s, 2028 5,247,000 3,804,075 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 2,086,000 2,165,477 Sprint Corp. company guaranty sr. unsec. sub. notes 7 7/8s, 2023 7,240,000 5,357,600 Sprint Corp. company guaranty sr. unsec. sub. notes 7 1/4s, 2021 4,075,000 3,066,438 West Corp. 144A company guaranty sr. unsec. sub. notes 5 3/8s, 2022 4,385,000 3,924,575 Wind Acquisition Finance SA 144A company guaranty notes 7 3/8s, 2021 (Luxembourg) 1,405,000 1,292,600 Telephone (1.9%) T-Mobile USA, Inc. company guaranty sr. unsec. notes 6 5/8s, 2023 1,554,000 1,631,700 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6 3/8s, 2025 4,140,000 4,181,400 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 1,444,000 1,516,200 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6s, 2023 405,000 417,150 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.836s, 2023 145,000 150,438 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633s, 2021 2,015,000 2,156,050 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 2,353,000 2,423,590 Windstream Services, LLC company guaranty sr. unsec. notes 7 3/4s, 2021 3,317,000 2,676,404 Windstream Services, LLC company guaranty sr. unsec. notes 6 3/8s, 2023 4,699,000 3,406,775 Tire and rubber (0.2%) American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10 1/4s, 2022 2,766,000 2,378,760 Transportation (0.8%) Air Medical Merger Sub Corp. 144A sr. unsec. notes 6 3/8s, 2023 3,445,000 3,074,663 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 5,382,000 5,085,990 Utilities and power (4.7%) AES Corp./Virginia (The) sr. unsec. notes 8s, 2020 791,000 868,123 AES Corp./Virginia (The) sr. unsec. notes 5 1/2s, 2025 3,836,000 3,452,400 AES Corp./Virginia (The) sr. unsec. notes 4 7/8s, 2023 950,000 843,125 High Yield Trust 33 CORPORATE BONDS AND NOTES (81.3%)* cont. Principal amount Value Utilities and power cont. AES Corp./Virginia (The) sr. unsec. unsub. notes 7 3/8s, 2021 $2,965,000 $3,076,188 Calpine Corp. sr. unsec. sub. notes 5 3/4s, 2025 4,635,000 4,171,500 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 900,000 920,250 Calpine Corp. 144A company guaranty sr. sub. notes 5 7/8s, 2024 550,000 561,000 Colorado Interstate Gas Co., LLC company guaranty sr. unsec. notes 6.85s, 2037 3,492,000 2,767,539 DPL, Inc. sr. unsec. sub. notes 6 1/2s, 2016 231,000 233,888 Dynegy, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 225,000 187,875 Dynegy, Inc. company guaranty sr. unsec. notes 6 3/4s, 2019 4,379,000 4,058,786 Dynegy, Inc. company guaranty sr. unsec. unsub. notes 7 5/8s, 2024 150,000 124,125 El Paso Natural Gas Co., LLC company guaranty sr. unsec. notes 8 5/8s, 2022 1,597,000 1,702,691 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 (In default) † 2,519,128 2,657,680 Energy Transfer Equity LP company guaranty sr. notes 7 1/2s, 2020 1,785,000 1,633,275 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 695,000 187,650 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 6 3/8s, 2023 1,045,000 282,150 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. sub. notes 9 3/8s, 2020 5,175,000 1,500,750 GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 1,285,000 706,750 GenOn Americas Generation, LLC sr. unsec. notes 8 1/2s, 2021 3,241,000 1,782,550 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 610,000 396,500 GenOn Energy, Inc. sr. unsec. sub. notes 9 7/8s, 2020 765,000 462,825 NRG Energy, Inc. company guaranty sr. unsec. sub. notes 7 7/8s, 2021 5,521,000 5,210,444 NRG Yield Operating, LLC company guaranty sr. unsec. notes 5 3/8s, 2024 1,310,000 1,152,800 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. notes 5s, 2022 1,260,000 1,047,601 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 200,000 185,500 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 1,840,000 1,616,907 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 1,720,000 1,444,800 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 1,177,000 995,154 Southern Star Central Corp. 144A sr. unsec. notes 5 1/8s, 2022 2,385,000 2,027,250 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. 144A company guaranty sr. notes 11 1/2s, 2020 (In default) † 1,345,000 393,413 Total corporate bonds and notes (cost $930,917,962) 34 High Yield Trust SENIOR LOANS (4.8%)* c Principal amount Value Academy, Ltd. bank term loan FRN Ser. B, 5s, 2022 $2,551,851 $2,339,728 AMAG Pharmaceuticals, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 962,813 929,114 Asurion, LLC bank term loan FRN 8 1/2s, 2021 1,865,000 1,505,406 Avaya, Inc. bank term loan FRN Ser. B7, 6 1/4s, 2020 2,583,697 1,532,992 Builders FirstSource, Inc. bank term loan FRN Ser. B, 6s, 2022 866,333 836,733 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11 1/4s, 2017 5,210,117 4,536,058 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 10 3/4s, 2017 1,029,825 844,457 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 3,678,975 2,887,995 CEC Entertainment, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 1,871,663 1,760,533 Concordia Healthcare Corp. bank term loan FRN Ser. B, 5 1/4s, 2021 (Canada) 2,195,000 2,097,597 CPG International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 1,818,976 1,709,838 DBP Holding Corp. bank term loan FRN Ser. B, 5 1/4s, 2019 925,000 772,375 Del Monte Foods, Inc. bank term loan FRN 8 1/4s, 2021 1,440,000 1,065,600 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 2,307,314 1,574,742 iHeartCommunications, Inc. bank term loan FRN Ser. D, 6.938s, 2019 2,546,000 1,646,626 iStar, Inc. bank term loan FRN Ser. A2, 7s, 2017 R 426,368 421,039 J Crew Group, Inc. bank term loan FRN Ser. B, 4s, 2021 3,039,532 2,033,772 Jeld-Wen, Inc. bank term loan FRN 4s, 2021 1,526,146 1,500,710 Jeld-Wen, Inc. bank term loan FRN Ser. B, 4 3/4s, 2022 1,885,275 1,853,853 Manitowac Foodservice, Inc. bank term loan FRN 5 3/4s, 2023 1,245,000 1,240,331 Navistar, Inc. bank term loan FRN Ser. B, 6 1/2s, 2020 3,137,138 2,672,449 Patheon, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 (Netherlands) 822,404 780,873 PET Acquisition Merger Sub, LLC bank term loan FRN Ser. B1, 5 3/4s, 2023 1,785,000 1,745,730 ROC Finance, LLC bank term loan FRN 5s, 2019 2,308,482 2,073,786 Scientific Games International, Inc. bank term loan FRN Ser. B2, 6s, 2021 1,470,000 1,336,965 Talbots, Inc. (The) bank term loan FRN 9 1/2s, 2021 1,565,000 1,457,406 Talbots, Inc. (The) bank term loan FRN 5 1/2s, 2020 1,587,879 1,480,697 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.676s, 2017 4,891,407 1,400,165 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.676s, 2017 50,201 14,370 Vantage Drilling International bank term loan FRN Ser. B, 5 3/4s, 2019 (Cayman Islands) 853,125 140,766 Yonkers Racing Corp. bank term loan FRN 4 1/4s, 2019 1,296,798 1,282,209 Total senior loans (cost $58,127,622) COMMON STOCKS (1.6%)* Shares Value Ally Financial, Inc. † 122,265 $2,149,419 Berry Plastics Group, Inc. † 54,910 1,709,348 Blue Buffalo Pet Products, Inc. † 53,285 975,116 CIT Group, Inc. 35,508 1,058,493 High Yield Trust 35 COMMON STOCKS (1.6%)* cont. Shares Value Connacher Oil and Gas, Ltd. (Canada) † 35,647 $6,142 DISH Network Corp. Class A † 28,200 1,329,066 Eldorado Resorts, Inc. † 87,925 880,129 EP Energy Corp. Class A † 116,332 200,091 General Motors Co. 31,956 940,785 Hilton Worldwide Holdings, Inc. 42,995 893,436 Live Nation Entertainment, Inc. † 65,275 1,435,397 Lone Pine Resources Canada, Ltd. (Canada) † F 87,188 872 Lone Pine Resources, Inc. Class A (Canada) † F 87,188 872 Penn National Gaming, Inc. † 122,145 1,690,487 Service Corp. International/US 57,615 1,355,105 Seventy Seven Energy, Inc. † 60,780 29,174 Spectrum Brands Holdings, Inc. 13,280 1,271,826 Tribune Media Co. Class 1C F 297,958 74,489 Total common stocks (cost $21,814,599) CONVERTIBLE PREFERRED STOCKS (1.2%)* Shares Value Allergan PLC Ser. A, 5.50% cv. pfd. 2,467 $2,383,073 American Tower Corp. $5.50 cv. pfd. R 23,000 2,258,313 Crown Castle International Corp. Ser. A, $4.50 cv. pfd. R 14,630 1,554,438 EPR Properties Ser. C, $1.438 cv. pfd. R 75,313 1,878,615 T-Mobile US, Inc. Ser. A, $2.75 cv. pfd. 40,485 2,596,708 Tyson Foods, Inc. $2.375 cv. pfd. 15,619 1,127,067 Total convertible preferred stocks (cost $11,001,343) CONVERTIBLE BONDS AND NOTES (0.4%)* Principal amount Value iStar, Inc. cv. sr. unsec. unsub. notes 3s, 2016 R $1,377,000 $1,356,345 Jazz US Holdings, Inc. cv. company guaranty sr. unsec. notes 8s, 2018 1,132,000 1,699,415 Navistar International Corp. cv. sr. unsec. sub. bonds 4 1/2s, 2018 736,000 297,160 ON Semiconductor Corp. 144A cv. company guaranty sr. unsec. unsub. notes 1s, 2020 1,008,000 881,370 Total convertible bonds and notes (cost $4,138,793) PREFERRED STOCKS (0.1%)* Shares Value M/I Homes, Inc. Ser. A, $2.438 pfd. 47,371 $1,187,591 Total preferred stocks (cost $968,988) SHORT-TERM INVESTMENTS (8.8%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.41% L Shares 85,921,452 $85,921,452 U.S. Treasury Bills 0.30%, May 19, 2016 § $1,383,000 1,382,106 Total short-term investments (cost $87,303,562) TOTAL INVESTMENTS Total investments (cost $1,114,272,869) 36 High Yield Trust Key to holding’s currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound Key to holding’s abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period MTN Medium Term Notes Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from September 1, 2015 through February 29, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $992,866,514. † This security is non-income-producing. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $20,171,240 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. High Yield Trust 37 FORWARD CURRENCY CONTRACTS at 2/29/16 (aggregate face value $10,215,841) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Canadian Dollar Sell 4/20/16 $41,392 $40,278 $(1,114) Credit Suisse International British Pound Buy 3/16/16 737,015 798,608 (61,593) Goldman Sachs International Euro Sell 3/16/16 496,471 486,047 (10,424) HSBC Bank USA, National Association Canadian Dollar Sell 4/20/16 465,359 452,920 (12,439) JPMorgan Chase Bank N.A. Canadian Dollar Sell 4/20/16 1,332,733 1,297,443 (35,290) State Street Bank and Trust Co. Canadian Dollar Sell 4/20/16 2,104,761 2,048,162 (56,599) UBS AG British Pound Sell 3/16/16 4,013,423 4,349,119 335,696 WestPac Banking Corp. Canadian Dollar Buy 4/20/16 763,748 743,264 20,484 Total CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 2/29/16 (Unaudited) Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) NA HY Series 25 B+/P $413,590 $20,000,000 12/20/20 500 bp $247,730 Index Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at February 29, 2016. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” 38 High Yield Trust ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Capital goods $1,709,348 $—­ $—­ Communication services 1,329,066 —­ —­ Consumer cyclicals 5,840,234 —­ 74,489 Consumer staples 2,246,942 —­ —­ Energy 235,407 —­ 1,744 Financials 3,207,912 —­ —­ Health care 1,355,105 —­ —­ Total common stocks —­ Convertible bonds and notes $—­ $4,234,290 $—­ Convertible preferred stocks —­ 11,798,214 —­ Corporate bonds and notes —­ 807,197,871 38 Preferred stocks —­ 1,187,591 —­ Senior loans —­ 47,474,915 —­ Short-term investments 85,921,452 1,382,106 —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $178,721 $—­ Credit default contracts —­ (165,860) —­ Totals by level $—­ $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. High Yield Trust 39 Statement of assets and liabilities 2/29/16 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $1,028,351,417) $889,275,272 Affiliated issuers (identified cost $85,921,452) (Notes 1 and 5) 85,921,452 Cash 89,008 Dividends, interest and other receivables 19,194,458 Receivable for shares of the fund sold 14,207,764 Receivable for investments sold 3,625,571 Receivable for variation margin (Note 1) 81,506 Unrealized appreciation on forward currency contracts (Note 1) 356,180 Prepaid assets 53,080 Total assets LIABILITIES Payable for investments purchased 16,449,014 Payable for shares of the fund repurchased 1,571,806 Payable for compensation of Manager (Note 2) 425,746 Payable for custodian fees (Note 2) 10,632 Payable for investor servicing fees (Note 2) 257,279 Payable for Trustee compensation and expenses (Note 2) 519,110 Payable for administrative services (Note 2) 4,009 Payable for distribution fees (Note 2) 346,473 Unrealized depreciation on forward currency contracts (Note 1) 177,459 Other accrued expenses 176,249 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,393,138,640 Undistributed net investment income (Note 1) 7,040,775 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (268,663,173) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (138,649,728) Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 40 High Yield Trust Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($758,563,153 divided by 111,043,047 shares) $6.83 Offering price per class A share (100/96.00 of $6.83)* $7.11 Net asset value and offering price per class B share ($11,624,098 divided by 1,703,838 shares)** $6.82 Net asset value and offering price per class C share ($44,546,505 divided by 6,582,867 shares)** $6.77 Net asset value and redemption price per class M share ($12,329,943 divided by 1,796,031 shares) $6.87 Offering price per class M share (100/96.75 of $6.87)† $7.10 Net asset value, offering price and redemption price per class R share ($7,875,058 divided by 1,179,394 shares) $6.68 Net asset value, offering price and redemption price per class Y share ($157,927,757 divided by 23,652,608 shares) $6.68 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. High Yield Trust 41 Statement of operations Six months ended 2/29/16 (Unaudited) INVESTMENT INCOME Interest (including interest income of $87,253 from investments in affiliated issuers) (Note 5) $35,095,451 Dividends 462,066 Total investment income EXPENSES Compensation of Manager (Note 2) 2,964,800 Investor servicing fees (Note 2) 817,329 Custodian fees (Note 2) 16,282 Trustee compensation and expenses (Note 2) 43,158 Distribution fees (Note 2) 1,311,234 Administrative services (Note 2) 17,311 Other 230,640 Total expenses Expense reduction (Note 2) (1,147) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (36,451,603) Net increase from payments by affiliates (Note 2) 6,025 Net realized loss on swap contracts (Note 1) (135,850) Net realized gain on foreign currency transactions (Note 1) 363,524 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 85,130 Net unrealized depreciation of investments and swap contracts during the period (66,202,150) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 42 High Yield Trust Statement of changes in net assets DECREASE IN NET ASSETS Six months ended 2/29/16* Year ended 8/31/15 Operations: Net investment income $30,157,910 $64,552,513 Net realized gain (loss) on investments and foreign currency transactions (36,217,904) 14,142,104 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (66,117,020) (121,433,718) Net decrease in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (23,250,082) (50,014,866) Class B (323,450) (754,931) Class C (1,053,797) (2,230,568) Class M (355,350) (861,599) Class R (238,619) (587,353) Class Y (5,779,474) (11,777,809) Decrease from capital share transactions (Note 4) (29,382,237) (109,641,188) Total decrease in net assets NET ASSETS Beginning of period 1,125,426,537 1,344,033,952 End of period (including undistributed net investment income of $7,040,775 and $7,883,637, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. High Yield Trust 43 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ distributions fees reimbursements end of period­ value (%) b (in thousands) (%) c net assets (%) (%) Class A­ February 29, 2016** $7.52­ .20­ (.68) (.21) —­ —­ $6.83­ * $758,563­ .51* 2.84* 18* August 31, 2015­ 8.20­ .41­ (.67) (.42) —­ —­ 7.52­ 849,769­ 1.00­ 5.19­ 47­ August 31, 2014­ 7.88­ .43­ .33­ .76­ (.44) —­ —­ 8.20­ 9.77­ 1,058,920­ 1.01­ 5.29­ 51­ August 31, 2013­ 7.76­ .49­ .11­ .60­ (.48) —­ d —­ 7.88­ 7.84­ 1,060,905­ 1.02­ 6.11­ 51­ August 31, 2012­ 7.39­ .51­ .38­ .89­ (.52) —­ d —­ 7.76­ 12.49­ 1,200,821­ 1.02­ 6.81­ 46­ August 31, 2011­ 7.40­ .56­ (.03) .53­ (.54) —­ d —­ e,f,g 7.39­ 7.07­ 1,108,763­ 1.00­ 7.15­ 72­ Class B­ February 29, 2016** $7.51­ .18­ (.69) (.18) —­ —­ $6.82­ * $11,624­ .88* 2.47* 18* August 31, 2015­ 8.19­ .35­ (.67) (.36) —­ —­ 7.51­ 14,175­ 1.75­ 4.44­ 47­ August 31, 2014­ 7.86­ .37­ .33­ .70­ (.37) —­ —­ 8.19­ 9.11­ 19,427­ 1.76­ 4.54­ 51­ August 31, 2013­ 7.74­ .43­ .11­ .54­ (.42) —­ d —­ 7.86­ 7.05­ 20,077­ 1.77­ 5.34­ 51­ August 31, 2012­ 7.38­ .45­ .37­ .82­ (.46) —­ d —­ 7.74­ 11.51­ 20,589­ 1.77­ 6.08­ 46­ August 31, 2011­ 7.39­ .50­ (.03) .47­ (.48) —­ d —­ e,f,g 7.38­ 6.24­ 22,545­ 1.75­ 6.43­ 72­ Class C­ February 29, 2016** $7.45­ .18­ (.68) (.18) —­ —­ $6.77­ * $44,547­ .88* 2.47* 18* August 31, 2015­ 8.13­ .35­ (.67) (.36) —­ —­ 7.45­ 40,895­ 1.75­ 4.45­ 47­ August 31, 2014­ 7.81­ .37­ .33­ .70­ (.38) —­ —­ 8.13­ 9.05­ 49,810­ 1.76­ 4.54­ 51­ August 31, 2013­ 7.69­ .42­ .12­ .54­ (.42) —­ d —­ 7.81­ 7.10­ 48,785­ 1.77­ 5.36­ 51­ August 31, 2012­ 7.34­ .45­ .36­ .81­ (.46) —­ d —­ 7.69­ 11.48­ 55,496­ 1.77­ 6.02­ 46­ August 31, 2011­ 7.35­ .49­ (.02) .47­ (.48) — ­ d — ­ e,f,g 7.34­ 6.34­ 38,589­ 1.75­ 6.39­ 72­ Class M­ February 29, 2016** $7.55­ .20­ (.68) (.20) —­ —­ $6.87­ * $12,330­ .63* 2.72* 18* August 31, 2015­ 8.23­ .39­ (.67) (.40) —­ —­ 7.55­ 13,755­ 1.25­ 4.93­ 47­ August 31, 2014­ 7.90­ .41­ .33­ .74­ (.41) —­ —­ 8.23­ 9.55­ 22,440­ 1.26­ 5.04­ 51­ August 31, 2013­ 7.78­ .47­ .11­ .58­ (.46) —­ d —­ 7.90­ 7.50­ 20,741­ 1.27­ 5.84­ 51­ August 31, 2012­ 7.41­ .49­ .38­ .87­ (.50) —­ d —­ 7.78­ 12.16­ 20,501­ 1.27­ 6.56­ 46­ August 31, 2011­ 7.42­ .54­ (.03) .51­ (.52) —­ d —­ e,f,g 7.41­ 6.74­ 18,768­ 1.25­ 6.90­ 72­ Class R­ February 29, 2016** $7.36­ .19­ (.67) (.20) —­ —­ $6.68­ * $7,875­ .63* 2.72* 18* August 31, 2015­ 8.03­ .38­ (.65) (.40) —­ —­ 7.36­ 11,037­ 1.25­ 4.94­ 47­ August 31, 2014­ 7.72­ .40­ .32­ .72­ (.41) —­ —­ 8.03­ 9.53­ 12,336­ 1.26­ 5.04­ 51­ August 31, 2013­ 7.61­ .46­ .11­ .57­ (.46) —­ d —­ 7.72­ 7.60­ 12,462­ 1.27­ 5.83­ 51­ August 31, 2012­ 7.26­ .48­ .37­ .85­ (.50) —­ d —­ 7.61­ 12.17­ 10,744­ 1.27­ 6.54­ 46­ August 31, 2011­ 7.30­ .52­ (.04) .48­ (.52) —­ d —­ e,f,g 7.26­ 6.49­ 8,473­ 1.25­ 6.86­ 72­ Class Y­ February 29, 2016** $7.36­ .21­ (.67) (.22) —­ —­ $6.68­ * $157,928­ .39* 2.96* 18* August 31, 2015­ 8.04­ .42­ (.66) (.44) —­ —­ 7.36­ 195,796­ .75­ 5.47­ 47­ August 31, 2014­ 7.73­ .44­ .33­ .77­ (.46) —­ —­ 8.04­ 10.16­ 181,102­ .76­ 5.54­ 51­ August 31, 2013­ 7.63­ .49­ .11­ .60­ (.50) — ­ d —­ 7.73­ 8.03­ 182,624­ .77­ 6.30­ 51­ August 31, 2012­ 7.28­ .52­ .37­ .89­ (.54) —­ d —­ 7.63­ 12.71­ 164,060­ .77­ 7.01­ 46­ August 31, 2011­ 7.31­ .57­ (.04) .53­ (.56) —­ d —­ e,f,g 7.28­ 7.18­ 84,635­ .75­ 7.41­ 72­ See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 44 High Yield Trust High Yield Trust 45 Financial highlights (Continued) * Not annualized. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Amount represents less than $0.01 per share. e Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Zurich Capital Markets, Inc., which amounted to less than $0.01 per share outstanding on December 21, 2010. f Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Southwest Securities, which amounted to less than $0.01 per share outstanding on August 22, 2011. g Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the SEC which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. The accompanying notes are an integral part of these financial statements. 46 High Yield Trust Notes to financial statements 2/29/16 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from September 1, 2015 through February 29, 2016. Putnam High Yield Trust (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The goal of the fund is to seek high current income. Capital growth is a secondary goal when consistent with achieving high current income. The fund invests mainly in bonds that are obligations of U.S. companies, are below-investment-grade in quality (sometimes referred to as “junk bonds”), and have intermediate- to long-term maturities (three years or longer). Under normal circumstances, the fund invests at least 80% of the fund’s net assets in securities rated below-investment-grade. This policy may be changed only after 60 days’ notice to shareholders. Putnam Management may also invest in other debt instruments, including loans. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively. ClassA shares generally are not subject to a contingent deferred sales charge, and effective November 1, 2015, classM shares are not subject to a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. High Yield Trust 47 Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. 48 High Yield Trust Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge currency exposures. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk, and to gain liquid exposure to individual names. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other High Yield Trust 49 resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $252,529 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $177,459 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net 50 High Yield Trust investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At August 31, 2015, the fund had a capital loss carryover of $232,220,611 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $94,600,277 N/A $94,600,277 August 31, 2017 137,620,334 N/A 137,620,334 August 31, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $1,114,497,527, resulting in gross unrealized appreciation and depreciation of $13,497,227 and $152,798,030, respectively, or net unrealized depreciation of $139,300,803. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.720% of the first $5 billion, 0.520% of the next $50 billion, 0.670% of the next $5 billion, 0.500% of the next $50 billion, 0.620% of the next $10 billion, 0.490% of the next $100 billion and 0.570% of the next $10 billion, 0.485% of any excess thereafter. Putnam Management has contractually agreed, through December 30, 2016, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. Putnam Management has agreed to reimburse the fund $6,025 for a compliance exception which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no material impact on total return. High Yield Trust 51 The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts will not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $613,776 ClassR 6,473 ClassB 9,881 ClassY 145,581 ClassC 31,721 Total ClassM 9,897 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $1,147 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $701, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.50% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $989,783 ClassM 31,975 ClassB 63,786 ClassR 20,863 ClassC 204,827 Total 52 High Yield Trust For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $18,319 and $116 from the sale of classA and classM shares, respectively, and received $4,447 and $104 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.40% (no longer applicable November 1, 2015) is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $1 and no monies on class A and class M redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $174,424,701 $239,901,991 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 2/29/16 Year ended 8/31/15 ClassA Shares Amount Shares Amount Shares sold 14,729,136 $104,727,564 21,338,215 $168,941,686 Shares issued in connection with reinvestment of distributions 2,815,045 19,923,898 5,439,190 42,750,858 17,544,181 124,651,462 26,777,405 211,692,544 Shares repurchased (19,521,452) (139,440,546) (42,858,782) (338,226,004) Net decrease Six months ended 2/29/16 Year ended 8/31/15 ClassB Shares Amount Shares Amount Shares sold 100,024 $707,254 209,508 $1,646,924 Shares issued in connection with reinvestment of distributions 40,749 288,008 83,585 656,254 140,773 995,262 293,093 2,303,178 Shares repurchased (325,135) (2,313,457) (777,339) (6,121,444) Net decrease High Yield Trust 53 Six months ended 2/29/16 Year ended 8/31/15 ClassC Shares Amount Shares Amount Shares sold 3,000,084 $21,002,106 2,379,281 $18,533,108 Shares issued in connection with reinvestment of distributions 129,951 912,723 253,599 1,975,958 3,130,035 21,914,829 2,632,880 20,509,066 Shares repurchased (2,037,640) (14,298,206) (3,272,214) (25,449,662) Net increase (decrease) Six months ended 2/29/16 Year ended 8/31/15 ClassM Shares Amount Shares Amount Shares sold 369,713 $2,628,161 433,364 $3,432,855 Shares issued in connection with reinvestment of distributions 45,219 321,979 99,086 783,161 414,932 2,950,140 532,450 4,216,016 Shares repurchased (440,046) (3,145,689) (1,436,721) (11,157,488) Net decrease Six months ended 2/29/16 Year ended 8/31/15 ClassR Shares Amount Shares Amount Shares sold 166,228 $1,155,281 464,753 $3,572,833 Shares issued in connection with reinvestment of distributions 33,742 233,219 75,259 578,810 199,970 1,388,500 540,012 4,151,643 Shares repurchased (520,991) (3,773,819) (575,418) (4,420,872) Net decrease Six months ended 2/29/16 Year ended 8/31/15 ClassY Shares Amount Shares Amount Shares sold 8,628,995 $61,317,700 31,278,631 $241,420,023 Shares issued in connection with reinvestment of distributions 821,556 5,687,822 1,500,232 11,524,968 9,450,551 67,005,522 32,778,863 252,944,991 Shares repurchased (12,414,028) (85,316,235) (28,690,407) (220,083,156) Net increase (decrease) Note 5: Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Short Term Investment Fund* $42,679,199 $254,107,190 $210,864,937 $87,253 $85,921,452 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. 54 High Yield Trust Note 6: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. Note 8: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Forward currency contracts (contract amount) $11,500,000 Centrally cleared credit default contracts (notional) $15,000,000 Warrants (number of warrants) 3,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Credit contracts appreciation $— depreciation $165,860* Foreign exchange contracts Receivables 356,180 Payables 177,459 Total * Includes cumulative appreciation/depreciation of centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for Forward as hedging instruments under currency ASC 815 Warrants contracts Swaps Total Credit contracts $— $— $(135,850) $(135,850) Foreign exchange contracts — 380,305 — 380,305 Equity contracts (42,051) — — (42,051) Total High Yield Trust 55 Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for Forward as hedging instruments under currency ASC 815 Warrants contracts Swaps Total Credit contracts $— $— $247,730 $247,730 Foreign exchange contracts — 83,474 — 83,474 Equity contracts 45,346 — — 45,346 Total Note 9: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Capital Inc. (clearing broker) Credit Suisse International Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Centrally cleared credit default contracts § $— $81,506 $— $— $— $— $— $— $— $81,506 Forward currency contracts # — 335,696 20,484 356,180 Total Assets $— $— $— $— $— $— Liabilities: Centrally cleared credit default contracts § — Forward currency contracts # 1,114 — 61,593 10,424 12,439 35,290 56,599 — — 177,459 Total Liabilities $— $— $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $— $— $— $— $— $— $— $252,529 $— Net amount $(1,114) $81,506 $(61,593) $(10,424) $(12,439) $(35,290) $(56,599) $83,167 $20,484 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. 56 High Yield Trust High Yield Trust 57 Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth International Value Fund Growth Opportunities Fund Multi-Cap Value Fund International Growth Fund Small Cap Value Fund Multi-Cap Growth Fund Small Cap Growth Fund Income Voyager Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund High Yield Advantage Fund Emerging Markets Equity Fund High Yield Trust Equity Spectrum Fund Income Fund Europe Equity Fund Money Market Fund* Global Equity Fund Short Duration Income Fund International Capital Opportunities Fund U.S. Government Income Trust International Equity Fund Investors Fund Tax-free Income Low Volatility Equity Fund AMT-Free Municipal Fund Multi-Cap Core Fund Intermediate-Term Municipal Income Fund Research Fund Short-Term Municipal Income Fund Strategic Volatility Equity Fund Tax Exempt Income Fund Tax-Free High Yield Fund Value Convertible Securities Fund State tax-free income funds†: Equity Income Fund Arizona, California, Massachusetts, Michigan, Global Dividend Fund Minnesota, New Jersey, New York, Ohio, The Putnam Fund for Growth and Income and Pennsylvania. 58 High Yield Trust Absolute Return Retirement Income Lifestyle Funds — Absolute Return 100 Fund ® portfolios with managed allocations to Absolute Return 300 Fund ® stocks, bonds, and money market Absolute Return 500 Fund ® investments to generate retirement income. Absolute Return 700 Fund ® Retirement Income Fund Lifestyle 1 Global Sector Retirement Income Fund Lifestyle 2 Global Consumer Fund Retirement Income Fund Lifestyle 3 Global Energy Fund Global Financials Fund RetirementReady ® Funds — portfolios with Global Health Care Fund adjusting allocations to stocks, bonds, and Global Industrials Fund money market instruments, becoming more Global Natural Resources Fund conservative over time. Global Sector Fund Global Technology Fund RetirementReady ® 2060 Fund Global Telecommunications Fund RetirementReady ® 2055 Fund Global Utilities Fund RetirementReady ® 2050 Fund RetirementReady ® 2045 Fund Asset Allocation RetirementReady ® 2040 Fund George Putnam Balanced Fund RetirementReady ® 2035 Fund RetirementReady ® 2030 Fund Global Asset Allocation Funds — four RetirementReady ® 2025 Fund investment portfolios that spread your RetirementReady ® 2020 Fund money across a variety of stocks, bonds, and money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. † Not available in all states. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. High Yield Trust 59 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 60 High Yield Trust Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert T. Burns Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Legal Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann James F. Clark Robert J. Darretta Chief Compliance Officer Investment Sub-Manager Katinka Domotorffy Putnam Investments Limited John A. Hill Michael J. Higgins 57–59 St James’s Street Paul L. Joskow Vice President, Treasurer, London, England SW1A 1LD Kenneth R. Leibler and Clerk Robert E. Patterson Marketing Services George Putnam, III Janet C. Smith Putnam Retail Management Robert L. Reynolds Vice President, One Post Office Square W. Thomas Stephens Principal Accounting Officer, Boston, MA 02109 and Assistant Treasurer Officers Custodian Robert L. Reynolds Susan G. Malloy State Street Bank President Vice President and and Trust Company Assistant Treasurer Jonathan S. Horwitz Legal Counsel Executive Vice President, James P. Pappas Ropes & Gray LLP Principal Executive Officer, and Vice President Compliance Liaison Mark C. Trenchard Steven D. Krichmar Vice President and Vice President and BSA Compliance Officer Principal Financial Officer Nancy E. Florek Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer This report is for the information of shareholders of Putnam High Yield Trust. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant's schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam High Yield Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: April 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: April 28, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: April 28, 2016
